THE COURT.
-Plaintiffs appealed from a judgment denying their application to compel the County of Santa Clara to reapportion its supervisorial districts. We ordered reapportionment and retained jurisdiction for further appropriate proceedings should the board of supervisors fail properly to redistrict within a given time. (Miller v. Board of Supervisors, 61 Cal.2d 885 [37 Cal.Rptr. 440, 390 P.2d 208].) Plaintiffs subsequently invoked our continuing jurisdiction and after a hearing we set forth minimum acceptable limits of population distribution and again retained jurisdiction for the purpose of final disposition. (Miller v. Board of Supervisors, 63 Cal.2d 343 [46 Cal.Rptr. 617, 405 P.2d 857].)
The parties have filed a stipulation herein that defendants have since complied with our directions and request approval of the reapportionment and disposition of the matter by final order.
The judgment is therefore reversed. Inasmuch as defendants have complied with our directions for reapportionment, the issuance of a peremptory writ by the trial court is unnecessary.
Plaintiffs to recover their costs on appeal.
Let the remittitur issue forthwith.